Title: Abigail Adams to John Adams, 23 December 1798
From: Adams, Abigail
To: Adams, John


          
            My Dearest Friend
            Quincy December 23 1798
          
          I believe our Legislatures when they made the House tax were not aware of the trouble attendant upon the execution of it. to measure every House Barn out House count every square of Glass, collect every peice of Land, and its bounds—and then apprize the whole, is a Labour indeed. I have had the Gentlemen here the last week, and they have with the assistance of your Brother gone through yours— Major Millar and Abel Alleyne were the persons Authorized the Major requested the assistance of your Brother. I sat a silent hearer upon all but one subject, which was the apprizement of this House. the Major was loth that it should appear that the President had not the best House in Town. I laught at him and told him I should have no objection to owning the best House, but if the fact was otherways, did the Law say, that the owner of the House was to be taken into consideration, or the House prized according to what it would in his judgment sell for. now if he could say this House was equal to our next Neighbours and some others, why then put an equal value upon it. Captain Beals was prized at 3000 dollors, this at 2000, with the outhouse— the Houses which French and Clark live in at 400 each, Belchers at 200—and Phebys at 75, the land upon the opposite side of the way—40 dollors pr acre the whole including mr Cranchs Farm; I do not recollect, what other lands were apprized at, but I did not perceive any disposition to overrate or over value the Lands—
          what the tax will be in concequence I know not— Sole is gone— he did not incline to stay unless he could have the same pr month within half a dollors as he had for eight months— I think his wages

for Eight Months much too, high as it brought it to december— I requested the Dr to settle with him and dismiss him, and I would take my chance. I have accordingly hired a man for the three winter months, a much better wood cutter at 8 dollors pr month—near six dollors pr Month lower than sole— Mr Bass has also done, and I had resolution and firmness enough to withstand the old Mans intreaties tho I confess he stagerd me several times. he begd I would let him stay for his Victuals, which he said he could not possibly earn at Home, that home was renderd a scourge to him by Seth, that his wife must suffer this winter, & he should starve— I however did not believe all. I told him he should not starve, for I would always give him a meal of victuals when he was in danger— he soon let himself to Faxon, but met with an accident from a log of wood which will disable him for a Month, if not longer— we have snow storm upon snow storm. it has been snowing all this day, wind at North East— alass poor Thomas, how my Heart beats, as the winds Roar and the storm beats; I know all my anxiety is of little avail, yet I cannot divest myself of it. I have I hope relieved your mind of two anxieties the one for Brother Cranch who is spared to us a little longer, and the other for B Adams, who is also recovering. the Widow Adams has lost her youngest son the last week with the fever which is still lurking about in Boston. he was brought here and buried in the Night; I have been out half the day to meeting, tho it was not very pleasent. mr Whitman preached—
          You complain that you are Solitary. I know that must be your lot frequently. it is then you want the relief that your talkative wife used to afford y[ou] when I first got down stairs I felt so too, but I enterd as mu[ch] as possible into my Family affairs, brought Porter to consult me daily upon all his movements, and as I could bear it read workt or wrote, and so reconciled myself to myself—sometimes sighd when unpleasent reflections of those connected, with me excited them what right have I to be exempted from trouble of some kind or other, when a whole world is filld with evils of all sorts
          This Letter may serve in lieu of the talkative wife. I hope you put them all in the fire after you have read them. it would mortify me to have one of them found upon your table— adieu for the present. did Logan really visit you—?
          Yours affectionatly
          
            A A
          
        